Citation Nr: 0428862	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  01-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) in the calculated 
amount of $26,555.00, to include whether the overpayment has 
been properly created and assessed against the appellant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a Nurse Practitioner

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1969; 
he died in August 1991.  The appellant was the veteran's 
surviving spouse at the time of his death, although she has 
subsequently remarried.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 decision of the Committee 
on Waivers and Compromises (Committee) located at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the Committee denied the 
appellant's request for a waiver of recovery of an 
overpayment of DIC benefits in the calculated amount of 
$26,555.00.  

The appellant duly appealed the Committee's decision to the 
Board.  In a June 2002 decision, the Board denied the 
appellant's request for a waiver of recovery of the 
$26,555.00 overpayment at issue.  The appellant duly appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (CAVC).  

While the case was pending before CAVC, in January 2003, the 
appellant's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand and to Stay Further Proceedings.  In a 
February 2003 Order, CAVC granted the Joint Motion, and 
vacated the Board's June 2002 decision and remanded the 
matter for readjudication consistent with the Motion.  

When this matter was last before the Board in July 2003, it 
was remanded to the RO for the purpose of affording the 
appellant an additional hearing that she had requested before 
the Board based upon the fact that the Veterans Law Judge who 
had conducted a prior hearing in the case was no longer 
employed at the Board.  

In June 2004, the appellant and a witness appeared at the RO 
for a travel Board hearing before the undersigned.  The 
transcript of that hearing has been associated with the 
claims file, and the case is once again ready for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  .  38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The basis for the January 2003 Joint Motion and the CAVC's 
February 2003 remand was the failure of the Committee and the 
Board to adequately address the requirements of the VCAA, 
specifically with respect to the failure to adequately 
discuss the requirement to notify an appellant of the 
evidence necessary to substantiate his or her claim, and to 
indicate what evidence, if any, would be gathered by the 
appellant, and which evidence would be provided by VA.  

Consequently, the VBA AMC must provide the appellant with 
complete notice of the provisions of the VCAA consistent with 
the holding in Quartuccio, supra., and determine whether any 
additional notification or development action is required 
under the VCAA.  

Secondly, in the course of her June 2004 hearing before the 
Board, the appellant indicated that she disagreed with the 
amount of the overpayment indebtedness that has been assessed 
against her.  She stated that she did not agree with the sum 
of $26,555.00 as being an accurate reflection of the debt, 
and indicated that she was initially informed that the debt 
would be $600, and then $6,000, and then $20,000.  There is 
of record, a notice of overpayment, that was directed to the 
appellant in April 2000 from VA Debt Management Center that 
states that the overpayment created was $6,107.00.  Following 
the appellant's May 2000 request for a waiver of indebtedness 
in that amount, the amount that was considered by the 
Committee became $26,555.00.  

In the leading case on the subject, namely Schaper v. 
Derwinski, 1 Vet. App. 430 (1991), it was held that when the 
validity of a debt is challenged by an appellant, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  

Clearly, the appellant has now articulated a general 
challenge to the validity of the creation of the DIC 
overpayment indebtedness, and specifically, the validity of 
the amount of that overpayment.  It is now incumbent upon the 
RO to issue a decision in answer to that challenge.  The 
Board is compelled to emphasize that a challenge to the 
validity of a debt is a separate and distinct claim, and as 
such is not subject to the same statutory 180 day limitation 
that governs the time limit for the filing of a waiver.  In 
essence, a challenge to the validity of an indebtedness to VA 
may be asserted at any time.  

In conjunction with any decision regarding the validity of 
the amount of the DIC overpayment debt, the Board believes 
that the appellant must be provided with an audit 
demonstrating how the overpayment was created, and that such 
an audit must be associated with the claims file.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate her request for a waiver of 
overpayment and her challenge to the 
validity of the amount of the 
indebtedness and inform her whether she 
or VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

3.  The VBA AMC or the RO, with assistance 
from VA Debt Management Center should 
perform an audit of the overpayment at 
issue and provide a copy of that audit to 
the appellant, and place an additional 
copy in the record.  

4.  The RO should adjudicate the 
appellant's claim regarding the question 
at issue noted above, namely the validity 
of the creation of the DIC overpayment 
indebtedness, including the propriety of 
the amount of that overpayment.  If the 
appellant's challenge is denied, the RO 
should notify the appellant of the 
determination, including the evidence 
considered, the legal basis for it, and 
the method for perfecting an appeal of the 
issue.  The appellant should be informed 
that she must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the issue should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  

5.  After the above has been accomplished, 
the Committee at the RO should 
readjudicate the issue of entitlement to a 
waiver of overpayment.  If the claim 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
allowed the appropriate period of time for 
a response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.  


	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


